 328 NLRB No. 1331NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.New World Communications of Kansas City d/b/aWDAF FOX 4 and American Federation ofTelevision and Radio Artists, Kansas City Local,affiliated with American Federation of Televi-sion and Radio Artists (AFTRA), AFLŒCIO.Case 17ŒCAŒ20145JULY 8, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN ANDBRAMEPursuant to a charge filed on May 10, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on May 11, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain following the Union™s certification inCase 17ŒRCŒ11675.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer and an amended answer,admitting in part and denying in part the allegations in
the complaint.On June 11, 1999, the General Counsel filed a Motionfor Summary Judgment.  On June 16, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain but attacks the validity of the certification on thebasis of the Board™s disposition of a determinative chal-lenged ballot in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONThe Respondent, New World Communications ofKansas City d/b/a WDAF Fox 4, a corporation, with afacility in Kansas City, Missouri, is engaged in the op-eration of a television studio.  During the 12 months pre-ceding the issuance of the complaint, the Respondent, inconducting its business operations, derived gross reve-nues in excess of $100,000, and purchased and receivedat its facility goods valued in excess of $50,000 directly
from points outside the State of Missouri.  We find thatthe Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act and
that the Union is a labor organization within the meaning
of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held January 7, 1999, the Unionwas certified on April 9, 1999, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time on-air personnel in-cluding anchors, anchor/reporters, and reporters em-ployed by the Employer (Respondent) at its facility lo-cated at 3030 Summit Street, Kansas City, Missouri,but EXCLUDING photographers/photographer-editors,office-clerical employees, guards and supervisors asdefined in the Act, and all other employees.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince April 12, 1999, the Union has requested the Re-spondent to bargain and, since April 20, 1999, the Re-spondent has refused.  We find that this refusal consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after April 20, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period provided DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2by the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, New World Communications of KansasCity d/b/a WDAF Fox 4, Kansas City, Missouri, its offi-cers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with American Federation ofTelevision and Radio Artists, Kansas City Local, affili-ated with American Federation of Television and RadioArtists (AFTRA), AFLŒCIO, as the exclusive bargainingrepresentative of the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time on-air personnel in-cluding anchors, anchor/reporters, and reporters em-ployed by the Employer (Respondent) at its facility lo-cated at 3030 Summit Street, Kansas City, Missouri,but EXCLUDING photographers/photographer-editors,office-clerical employees, guards and supervisors asdefined in the Act, and all other employees.(b)  Within 14 days after service by the Region, post atits facility in Kansas City, Missouri, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice,on forms provided by the Regional Director for Region17 after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuousplaces including all places where notices to employeesare customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since April 20,1999.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. July 8, 1999    John C. Truesdale,                      ChairmanWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ adoption of the hearing offi-cer™s report recommending that the challenge to the de-terminative ballot of Amanda Jahn be overruled and thather ballot be opened and counted.  Accordingly, I dissenthere from my colleagues™ granting of the General Coun-sel™s Motion for Summary Judgment and their findingthat the Respondent violated Section 8(a)(5) and (1) of
the Act.
   Dated, Washington, D.C. July 8, 1999J. Robert Brame III,                     MemberNATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with American Federa-tion of Television and Radio Artists, Kansas City Local,affiliated with American Federation of Television and
Radio Artists (AFTRA), AFLŒCIO, as the exclusive rep-resentative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act. WDAF FOX 43WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time on-air personnel in-cluding anchors, anchor/reporters, and reporters em-ployed by us at our facility located at 3030 SummitStreet, Kansas City, Missouri, but EXCLUDING photog-raphers/photographer-editors, office-clerical employ-ees, guards and supervisors as defined in the Act, andall other employees.NEW WORLD COMMUNICATIONS OF KANSASCITY D/B/A WDAF FOX 4